Allowance
	Claims 1-15 are hereby deemed patentable. 
The specific limitations of “wherein the first gear member is slidable along the first axis; … wherein the second gear member is slidable along the second axis; … wherein the first elastic force provided by the first elastic member changes as the first gear member rotates with the first panel body and slides along the first axis relative to the first stationary cam, and the first panel body and the second panel body tend to be in the unfolded state or the folded state.” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Park et al. (US Publication 2022/0068167) discloses a foldable electronic device, comprising: a central body HGM; a first hinge module GR1 including: 5a first shaft TQC disposed on the central body and having a first shaft body extending along a first axis; a first stationary cam CAM1 sleeved on the first shaft body and fixed to the central body; a first gear member PT1 sleeved on the first shaft body and matched 10with the first stationary cam, and a first elastic member SPR1 abutting between the first shaft and the first gear member; 15a second hinge module GR1 including: a second shaft TQC disposed on the central body and being parallel to the first shaft, wherein the second shaft has a second shaft body extending along a second axis; and a second gear member PT1 sleeved on the second shaft body and 20engaged with the first gear member; a first panel body BD1 connected to the first gear member and being pivotable relative to the central body; a second panel body BD2 connected to the second gear member and being 25pivotable relative to the central body; and a flexible screen DM disposed on the first panel body and the second 15panel body; wherein when an external force is applied to rotate the first panel body or the 
However, Park does not disclose wherein the first gear member is slidable along the first axis; wherein the second gear member is slidable along the second axis; or wherein the first elastic force provided by the first elastic member changes as the first gear member rotates with the first panel body and slides along the first axis relative to the first stationary cam, and the first panel body and the second panel body tend to be in the unfolded state or the folded state.
Furthermore, an assignee and inventor search were performed to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841